DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/22/2021 has been entered.
 Response to Arguments
Applicant’s arguments, see remarks, filed 8/13/2021, with respect to 103 rejection have been fully considered and are persuasive.  The 103 rejection of claims 1-20 has been withdrawn. 
See reasons for allowance.
Allowable Subject Matter
Claims 1-20 are allowed.
Claim 1 as amended recites "storing a list of source passages from the corpus previously used to automatically generate a selected edge of the plurality of edges for two or more related nodes of the knowledge graph, the selected edge having been generated from the list of the source passages, the list of the source passages being from the corpus on which the knowledge graph is based and representing at least one relationship between the two or more related nodes of the knowledge graph; performing a training process for a generative language model, the training process comprising: retrieving the list of the source passages having been stored from the corpus previously used to automatically generate the selected edge for the two or more related nodes of the knowledge graph; and training a generative language model, using the list of the source passages from the corpus previously used to automatically generate the selected edge, to represent a predetermined relationship associated with the selected edge for the two or more related nodes of the knowledge graph." The combination of Merdivan, Subramanya, and Peng fails to disclose or render obvious claim 1. Subramanya teaches systems and methods for 
10Serial No.: 16/242,401Docket No.: P201803037US01Independent Claims 8 and 15 recite similar language to claim 1 and is allowable for the same reasons. Dependent claims 2-7, 9-14 and 16-20 further narrow the scope of allowable claims 1, 8 and 15 and are therefor allowed. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent prior art available on form 892
Chavira U.S. Patent No. 8,296,257 B1 which teaches that generative models can be based on variables and relationships. However it’s silent with regards to the inventions specified training using the preciously used corpus.
Martineau U.S. Patent No. 10,929,606 teaches training of a generative language model to predict forward probabilities however it does not teach using the edges for the training.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Ortiz-Sanchez whose telephone number is (571)270-3711.  The examiner can normally be reached on Monday- Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL ORTIZ-SANCHEZ/            Primary Examiner, Art Unit 2656